Citation Nr: 1127717	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  05-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for GERD and hypertension.

The Veteran requested a Board hearing on his VA-Form 9, but his representative withdrew this request in August 2005.  The Veteran then elected an RO hearing, but he did not report for the RO hearing that was scheduled in November 2005.

The Board remanded this case in December 2008 so that a VA examination could be provided to address the etiology of the disabilities on appeal.  Such an examination was provided in March 2009.

In May 2010, the Board denied the service connection claims for GERD and hypertension, finding that neither disability was incurred in service or caused or aggravated by the service-connected PTSD.

The Veteran appealed to the U.S. Court of Appeals for Veteran's Claims and, pursuant to a Joint Motion for Remand in February 2011, the case was remanded to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The parties to the Joint Motion for Remand asserted that the March 2009 VA examination report which was provided pursuant to the December 2008 Board remand was inadequate for a number of reasons.  With respect to the hypertension claim, the Joint Motion parties determined that because the March 2009 VA examiner did not provide a rationale for being unable to resolve, without resort to mere speculation, whether the Veteran's service-connected PTSD aggravated his hypertension, the opinion was inadequate, pursuant to Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   Thus, the parties agreed that a remand was necessary for the Board to remand for an opinion addressing whether it is at least as likely as not that the hypertension developed due to, as a result of, or was aggravated by, the Veteran's service-connected PTSD.  

With respect to the GERD claim, the Joint Motion parties indicated that, even though the Board in its May 2010 decision characterized the March 2009 VA examiner's opinion as addressing direct service connection, the opinion only addressed whether the GERD was caused by PTSD.  The Joint Motion parties further asserted that even if the VA examiner's opinion could be characterized as addressing direct service connection, the opinion would be faulty if it relied solely on the lack of contemporaneous medical evidence showing GERD, in violation of Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board erred by relying on a medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of [the appellant's] psychiatric symptoms did not occur during...service").  The Joint Motion Parties further determined that the March 2009 VA examiner did not provide any rationale for his opinion that the Veteran's GERD was not caused or aggravated by his PTSD.  Therefore, the parties agreed that a remand was necessary for the Board to remand the case for an adequate opinion addressing whether it is at least as likely as not that the GERD was manifested in service as a chronic condition, was present in service and has continued to the present time, or is otherwise causally related to service; and whether GERD developed due to or as a result of, or was aggravated by, the Veteran's PTSD, as directed in the December 2008 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's hypertension developed due to, as the result of, or was aggravated by, the Veteran's service-connected PTSD; or whether such a causal or aggravation relationship between the hypertension and PTSD is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology beyond the natural progress of the disease which resolve with return to the baseline level of disability.

Note:  If the examiner concludes that Veteran's hypertension has been aggravated by his service-connected PTSD, the examiner should attempt to identify the baseline level of severity of the hypertension before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  Schedule the Veteran for a VA GERD examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the GERD was manifested in service as a chronic condition, was present in service and has continued to the present time, or is otherwise causally related to service; and whether GERD developed due to or as a result of, or was aggravated by, the Veteran's PTSD; or whether such a causal or aggravation relationship between the GERD and service and/or GERD and PTSD is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology beyond the natural progress of the disease which resolve with return to the baseline level of disability.

Note:  If the examiner concludes that Veteran's GERD has been aggravated by his service-connected PTSD, the examiner should attempt to identify the baseline level of severity of the GERD before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

